                                                                             1   BRADLEY S. MAINOR, ESQ.
                                                                                 Nevada Bar No. 7434
                                                                             2   JOSEPH J. WIRTH, ESQ.
                                                                                 Nevada Bar No. 10280
                                                                             3
                                                                                 ASH MARIE GANIER, ESQ.
                                                                             4   Nevada Bar No. 14712
                                                                                 MAINOR WIRTH, LLP
                                                                             5   6018 S. Fort Apache Road, Ste. 150
                                                                                 Las Vegas, NV 89148-5652
                                                                             6   Tel: (702) 464-5000
                                                                                 Fax: (702) 463-4440
                                                                             7
                                                                                 ash@mwinjury.com
                                                                             8   Counsel for Plaintiff

                                                                             9                                 UNITED STATES DISTRICT COURT

                                                                            10                                         DISTRICT OF NEVADA
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11   JACKIE HAWKINS, individually,                   CASE NO.:      2:17-cv-02994-MMD-NJK
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12          Plaintiff,
MAINOR WIRTH, LLP




                                                                                                                                 STIPULATION FOR EXTENSION OF
                                                                            13
                                                                                 vs.                                             MOTION DEADLINES
                                                                            14                                                   (FIRST REQUEST)
                                                                                 UNITED STATES OF AMERICA,
                                                                            15
                                                                                        Defendant.
                                                                            16

                                                                            17
                                                                                        Plaintiff, JACKIE HAWKINS, by and through her counsel of record, BRADLEY S.
                                                                            18
                                                                                 MAINOR, ESQ., JOSEPH J. WIRTH, ESQ. and ASH MARIE GANIER, ESQ., of MAINOR
                                                                            19
                                                                                 WIRTH, LLP, and Defendant UNITED STATES OF AMERICA, by and through its counsel of
                                                                            20
                                                                                 record, BRIAN IRVIN, ESQ., of the UNITED STATES ATTORNEY’S OFFICE, DISTRICT OF
                                                                            21
                                                                                 NEVADA, hereby submit the following STIPULATION FOR EXTENSION OF MOTION
                                                                            22
                                                                                 DEADLINES (First Request).
                                                                            23
                                                                                        The Parties have stipulated to extend the deadline for Plaintiff to file her Opposition to
                                                                            24
                                                                                 Defendant’s Motion for Summary Judgement (ECF NO. 37) by fourteen (14) days. Furthermore,
                                                                            25
                                                                                 the Parties have stipulated to extend the deadline for Defendant to Reply in Support of the Motion
                                                                            26
                                                                                 to Limit Damages (ECF NO. 38) by fourteen (14) days.
                                                                            27
                                                                                 ///
                                                                            28

                                                                                                                            Page 1 of 2
                                                                             1      A. REASONS WHY DEADLINES HAVE NOT BEEN COMPLETED
                                                                             2          The Parties have stipulated in good faith to a brief 14-day extension of the current motion

                                                                             3   deadlines, as described above, due to conflicts that have risen in their schedules. Specifically, the

                                                                             4   Parties have coinciding deadlines and/or hearings in other matters. Plaintiff’s counsel is also

                                                                             5   traveling out of state for the upcoming Labor Day Weekend. Furthermore, the Motions presently

                                                                             6   on file call for dismissal of Plaintiff’s entire claim and a reduction of her damages, so that

                                                                             7   additional time is warranted to properly brief the issues therein.

                                                                             8      B. PROPOSED OPPOSITION AND REPLY DEADLINES
                                                                             9          Opposition to Motion for Summary Judgement:                   September 16, 2019
                                                                            10          Reply in Support of the Motion to Limit Damages:              September 16, 2019
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12   DATED this 29th day of August, 2019.                DATED this 29th day of August, 2019.
MAINOR WIRTH, LLP




                                                                            13   MAINOR WIRTH, LLP                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                                                                     DISTRICT OF NEVADA
                                                                            14   /s/ Ash Marie Ganier
                                                                            15                                                       /s/ Brian W. Irvin
                                                                                 BRADLEY S. MAINOR, ESQ.
                                                                            16   Nevada Bar No. 7434                                 BRIAN W. IRVIN, ESQ.
                                                                                 JOSEPH J. WIRTH, ESQ.                               Nevada Bar No. 7758
                                                                            17   Nevada Bar No. 10280                                501 Las Vegas Boulevard South, Ste. 1100
                                                                                 ASH MARIE GANIER, ESQ.                              Las Vegas, NV 89101
                                                                            18   Nevada Bar No. 14712                                Attorney for Defendant
                                                                                 6018 S. Fort Apache Road, Ste. 150
                                                                            19
                                                                                 Las Vegas, NV 89148-5652
                                                                            20   Counsel for Plaintiff

                                                                            21

                                                                            22          IT IS SO ORDERED.
                                                                            23
                                                                                        Dated this 29th day of August, 2019.
                                                                            24

                                                                            25

                                                                            26                                                 UNITED STATES DISTRICT COURT JUDGE
                                                                            27

                                                                            28

                                                                                                                              Page 2 of 2
